27 So. 3d 119 (2009)
Samuel WATTS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-1670.
District Court of Appeal of Florida, Fifth District.
December 31, 2009.
Rehearing Denied February 11, 2010.
Samuel H. Watts, Clermont, pro se.
Bill McCollum, Attorney General, Tallahassee, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Samuel Watts appeals the denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm in part and reverse in part. With respect to claims 5, 13, 14, 19, 20, 21, 25 and 26, we agree with the trial court that Watts's claims were insufficiently pled. However, under Spera v. State, 971 So. 2d 754 (Fla.2007), we are compelled to reverse to allow Watts an opportunity to amend his insufficiently pled claims. On remand, Watts shall have a reasonable time, not to exceed thirty days, within which to replead those claims. In all other respects, the trial court's order is affirmed.
AFFIRMED in part; REVERSED in part; REMANDED.
ORFINGER, LAWSON and EVANDER, JJ., concur.